Exhibit 10.4

Execution Version

REGISTRATION RIGHTS AGREEMENT

          THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and
entered into as of August 7, 2006, by and among U.S. Shipping Partners L.P., a
Delaware limited partnership (“U.S. Shipping”), and the Purchasers listed on the
signature pages to this Agreement (each, a “Purchaser” and collectively, the
“Purchasers”).

          WHEREAS, this Agreement is made in connection with the Closing of the
issuance and sale of the Purchased Units pursuant to the Common Unit and Class B
Unit Purchase Agreement, dated as of August 4, 2006, by and among U.S. Shipping
and the Purchasers (the “Purchase Agreement”);

          WHEREAS, U.S. Shipping has agreed to provide the registration and
other rights set forth in this Agreement for the benefit of the Purchasers
pursuant to the Purchase Agreement; and

          WHEREAS, it is a condition to the obligations of each Purchaser and
U.S. Shipping  under the Purchase Agreement that this Agreement be executed and
delivered.

          NOW THEREFORE, in consideration of the mutual covenants and agreements
set forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:

ARTICLE I
DEFINITIONS

          Section 1.01     Definitions.  Capitalized terms used herein without
definition shall have the meanings given to them in the Purchase Agreement.  The
terms set forth below are used herein as so defined:

          “Agreement” has the meaning specified therefor in the introductory
paragraph.

          “Effectiveness Period” has the meaning specified therefor in Section
2.01(a) of this Agreement.

          “Holder” means the record holder of any Registrable Securities.

          “Included Registrable Securities” has the meaning specified therefor
in Section 2.02 of this Agreement.

          “Liquidated Damages” has the meaning specified therefor in Section
2.01(b) of this Agreement.



--------------------------------------------------------------------------------





          “Liquidated Damages Multiplier” means (i) the product of $18.34 times
the number of Common Units purchased by such Purchaser plus (ii) the product of
$17.12 times the number of Class B Units purchased by such Purchaser.

          “Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.

          “Managing Underwriter” means, with respect to any Underwritten
Offering, the book-running lead manager of such Underwritten Offering.

          “NYSE” means The New York Stock Exchange, Inc.

          “Opt Out Notice” has the meaning specified therefor in Section 2.02 of
this Agreement.

          “Purchase Agreement” has the meaning specified therefor in the
Recitals of this Agreement.

          “Purchaser” and “Purchasers” have the meanings specified therefor in
the introductory paragraph of this Agreement.

          “Registrable Securities” means: (i) the Purchased Common Units and
(ii) the Common Units issuable upon conversion of the Purchased Class B Units,
(iii) any Common Units issued as Liquidated Damages pursuant to Section 2.01 of
this Agreement, if any, and (iv) any Common Units issuable upon conversion of
Class B Units issued as Liquidated Damages pursuant to Section 2.01, if any, all
of which Registrable Securities are subject to the rights provided herein until
such rights terminate pursuant to the provisions hereof.

          “Registration Expenses” has the meaning specified therefor in Section
2.08(b) of this Agreement.

          “Selling Expenses” has the meaning specified therefor in Section
2.08(b) of this Agreement.

          “Selling Holder” means a Holder who is selling Registrable Securities
pursuant to a registration statement.

          “Shelf Registration Statement” means a registration statement on Form
S-3 under the Securities Act to permit the resale of the Registrable Securities
from time to time, including as permitted by Rule 415 under the Securities Act
(or any similar provision then in force under the Securities Act).

          “Underwritten Offering” means an offering (including an offering
pursuant to a Shelf Registration Statement) in which Common Units are sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.

          Section 1.02     Registrable Securities.  Any Registrable Security
will cease to be a Registrable Security when (a) a registration statement
covering such Registrable Security has been declared effective by the Commission
and such Registrable Security has been sold or



--------------------------------------------------------------------------------





disposed of pursuant to such effective registration statement; (b) such
Registrable Security has been disposed of pursuant to any section of Rule 144
(or any similar provision then in force under the Securities Act); (c) such
Registrable Security can be disposed of pursuant to Rule 144(k) (or any similar
provision then in force under the Securities Act), (d) such Registrable Security
is held by U.S. Shipping or one of its subsidiaries; or (e) such Registrable
Security has been sold in a private transaction in which the transferor’s rights
under this Agreement are not assigned to the transferee of such securities.

ARTICLE II
REGISTRATION RIGHTS

          Section 2.01     Shelf Registration.

          (a)          Deadline To Go Effective.  As soon as practicable
following the Closing, but in any event within 60 days of the Closing, U.S.
Shipping shall prepare and file a Shelf Registration Statement under the Act
with respect to all of the Registrable Securities.  U.S. Shipping shall use its
commercially reasonable efforts to cause the Shelf Registration Statement to
become effective no later than 120 days after the date of the Closing.    U.S.
Shipping will use its commercially reasonable efforts to cause the Shelf
Registration Statement filed pursuant to this Section 2.01 to be continuously
effective under the Securities Act until the earliest of (i) when all such
Registrable Securities are sold by the Purchasers, (ii) two years from the sale
of the Registrable Securities to the Purchaser and (iii) when all of the
Registrable Securities become eligible for resale under Rule 144(k) (or any
successor provision then in force under the Securities Act) (the “Effectiveness
Period”).  The Shelf Registration Statement when declared effective (including
the documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

          (b)          Failure To Go Effective.  If the Shelf Registration
Statement required by Section 2.01 is not declared effective within 150 days
after Closing, then each Purchaser shall be entitled to a payment (with respect
to the Purchased Units of each such Purchaser), as liquidated damages and not as
a penalty, of 0.25% of the Liquidated Damages Multiplier per 30-day period for
the first 60 days following the 150th day, increasing by an additional 0.25% of
the Liquidated Damages Multiplier per 30-day period for each subsequent 60 days,
up to a maximum of 1.00% of the Liquidated Damages Multiplier per 30-day period
(the “Liquidated Damages”); provided, however, the aggregate amount of
Liquidated Damages payable by U.S. Shipping under this Agreement to each
Purchaser shall not exceed 10.0% of the Liquidated Da mages Multiplier with
respect to such Purchaser.  The Liquidated Damages payable pursuant to the
immediately preceding sentence shall be payable within ten Business Days after
the end of each such 30-day period.  Any Liquidated Damages shall be paid to
each Purchaser in immediately available funds; provided, however, if U.S.
Shipping certifies that it is unable to pay Liquidated Damages in cash because
such payment would result in a breach under a credit facility or other debt
instrument filed as exhibits to the U.S. Shipping SEC Documents, then U.S.
Shipping may pay the Liquidated Damages in kind in the form of the issuance of
additional (A) Common Units and/or (B) Class B Units.  Class B Units may only be
issued as Liquidated Damages if and to the extent required by the NYSE or
similar regulation.  If Class B Units are issued as Liquidated



--------------------------------------------------------------------------------





Damages as a result of a requirement by the NYSE or similar regulation, then
Common Units will first be issued to each Purchaser on a pro rata basis based on
the number of Purchased Common Units purchased by such Purchaser until the
maximum aggregate number of Common Units permitted by the NYSE or similar
regulation have been issued, and afterwards, Class B Units shall then be issued
to each such Purchaser as payment of the balance of any such Liquidated Damages
owed to such Purchaser. Upon any issuance of Common Units and/or Class B Units
as Liquidated Damages, U.S. Shipping shall promptly prepare and file an
amendment to the Shelf Registration Statement prior to its effectiveness adding
such Common Units and/or Class B Units to such Shelf Registration Statement as
additional Registrable Securities. The determination of the number of Common
Units and/or Class B Units to be issued as Liquidated Damages shall be equal to
the amount of Liquidated Damages divided by, in the case of Common Units, the
average closing price of U.S. Shipping’s Common Units on the NYSE for the ten
trading days immediately preceding the date on which the Liquidated Damages
payment is due, less a discount of 20%.  The payment of the Liquidated Damages
to a Purchaser shall cease at such time as the Purchased Units of such Purchaser
become eligible for resale under Rule 144(k) under the Securities Act.

          (c)          Waiver of Liquidated Damages.  If U.S. Shipping is unable
to cause a Shelf Registration Statement to go effective within the 150 days as a
result of an acquisition, merger, reorganization, disposition or other similar
transaction, then U.S. Shipping may request a waiver of the Liquidated Damages,
which may be granted or withheld by the consent of the Holders of a majority of
the Purchased Units in their discretion.  A Purchaser’s rights (and any
transferee’s rights pursuant to Section 2.11) under this Section 2.01 shall
terminate when such Registrable Securities become eligible for resale under Rule
144(k) (or any similar provision then in force) under the Securities Act.

          (d)          Delay Rights.  Notwithstanding anything to the contrary
contained herein, U.S. Shipping may, upon written notice to any Selling Holder
whose Registrable Securities are included in the Shelf Registration Statement,
suspend such Selling Holder’s use of any prospectus which is a part of the Shelf
Registration Statement (in which event the Selling Holder shall discontinue
sales of the Registrable Securities pursuant to the Shelf Registration
Statement) if (i) U.S. Shipping is pursuing an acquisition, merger,
reorganization, disposition or other transaction and U.S. Shipping determines in
good faith that U.S. Shipping’s ability to pursue or consummate such a
transaction would be materially adversely affected by any required disclosure of
such transaction in the Shelf Registration Statement or (ii) U.S. Shipping has
experienced some other material non-public event the disclosure of which at such
time, in the good faith judgment of U.S. Shipping, would materially adversely
affect U.S. Shipping; provided, however, if the Purchasers are suspended for a
period that exceeds an aggregate of thirty (30) days in any 90-day period or 90
days in any 365-day period, in each case, exclusive of days covered by any
lock-up agreement executed by a Purchaser in connection with any Underwritten
Offering, the Purchasers will be entitled to receive Liquidated Damages from
U.S. Shipping as provided in Section 2.01(e) of this Agreement.  Upon disclosure
of such information or the termination of the condition described above, U.S.
Shipping shall provide prompt notice to the Selling Holders whose Registrable
Securities are included in the Shelf Registration Statement, and shall promptly
terminate any suspension of sales it has put into effect and shall take such
other actions to permit registered sales of Registrable Securities as
contemplated in this Agreement.



--------------------------------------------------------------------------------





          (e)          Additional Rights to Liquidated Damages. If (i) the
Holders shall be prohibited from selling their Registrable Securities under the
Shelf Registration Statement as a result of a suspension pursuant to Section
2.01(d) of this Agreement in excess of the periods permitted therein or (ii) the
Shelf Registration Statement is filed and declared effective but, during the
Effectiveness Period, shall thereafter cease to be effective or fail to be
usable for its intended purpose without being succeeded within 60 Business Days
by a post-effective amendment to the Shelf Registration Statement, a supplement
to the prospectus or a report filed with the Commission pursuant to Section
13(a), 13(c), 14 or l5(d) of the Exchange Act, then, until the suspension is
lifted or a post-effective amendment, supplement or report is filed with t he
Commission, but not including any day on which a suspension is lifted or such
amendment, supplement or report is filed and declared effective, if applicable,
U.S. Shipping shall owe the Holders an amount equal to the Liquidated Damages,
following (x) the date on which the suspension period exceeded the permitted
period or (y) the sixty-first Business Day after the Shelf Registration
Statement ceased to be effective or failed to be useable for its intended
purposes, as liquidated damages and not as a penalty. For purposes of this
Section 2.01(e), a suspension shall be deemed lifted on the date that notice
that the suspension has been lifted is delivered to the Holders pursuant to
Section 3.01 of this Agreement.

          Section 2.02     Piggyback Rights.  If at any time U.S. Shipping
proposes to file (i) a prospectus supplement to an effective shelf registration
statement, including the Shelf Registration Statement contemplated by Section
2.01, or (ii) a registration statement, other than a shelf registration
statement, in either case, for the sale of Common Units in an Underwritten
Offering for its own account and/or another Person, then as soon as practicable
but not less than three (3) Business Days prior to the filing of (x) any
preliminary prospectus supplement relating to such Underwritten Offering
pursuant to Rule 424(b) under the Securities Act, (y) the prospectus supplement
relating to such Underwritten Offering pursuant to Rule 424(b) under the
Securities Act (if no preliminary prospectus supplement is used) or (z) such
registration statement, as the case may be, then, U.S. Shipping shall give
notice of such proposed Underwritten Offering to the Holders and such notice
shall offer the Holders the opportunity to include in such Underwritten Offering
such number of Registrable Securities (the “Included Registrable Securities”) as
each such Holder may request in writing; provided, however, that if U.S.
Shipping has been advised by the Managing Underwriter that the inclusion of
Registrable Securities for sale for the benefit of the Holders will have a
material adverse effect on the price, timing or distribution of the Common Units
in the Underwritten Offering, then the amount of Registrable Securities to be
offered for the accounts of Holders shall be determined based on the provisions
of Section 2.04.  The notice required to be provided in this Section 2.02 to
Holders shall be provided on a Business Day pursuant to Section 3.01 hereof.  
Each such Holder shall then have three Business Days after receiving such notice
to request inclusion of Registrable Securities in the Underwritten Offering,
except that such Holder shall have one Business Day after such Holder confirms
receipt of the notice to request inclusion of Registrable Securities in the
Underwritten Offering in the case of a “bought deal” or “overnight transaction”
where no preliminary prospectus is used.  If no request for inclusion from a
Holder is received within the specified time, each such Holder shall have no
further right to participate in such Underwritten Offering.  If, at any time
after giving written notice of its intention to undertake an Underwritten
Offering and prior to the closing of such Underwritten Offering, U.S. Shipping
shall determine for any reason not to undertake or to delay such Underwritten
Offering, U.S. Shipping may, at its election, give written notice of such
determination to the Selling Holders and, (x) in the case of a



--------------------------------------------------------------------------------





determination not to undertake such Underwritten Offering, shall be relieved of
its obligation to sell any Included Registrable Securities in connection with
such terminated Underwritten Offering, and (y) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities for the same period as the delay in the
Underwritten Offering. Any Selling Holder shall have the right to withdraw such
Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such offering by giving written notice to U.S. Shipping of such
withdrawal up to and including the time of pricing of such offering.  Each
Holder’s rights under this Section 2.02 shall terminate when such Holder
(together with any Affiliates of such Holder) holds less than five million
dollars ($5,000,000) of Purchased Units, based on the purchase price per unit
under the Purchase Agreement.  Notwithstanding the foregoing, any Holder holding
greater than five million dollars ($5,000,000) of Purchased Units, based on the
purchase price per unit  under the Purchase Agreement, may deliver written
notice (an “Opt Out Notice”) to U.S. Shipping requesting that such Holder not
receive notice from U.S. Shipping of any proposed Underwritten Offering. 
Following receipt of an Opt Out Notice from a Holder, U.S. Shipping shall not be
required to deliver any notice to such Holder pursuant to this Section 2.01(a)
and such Holder shall no longer be entitled to participate in Underwritten
Offerings by U.S. Shipping pursuant to this Section 2.02.

          Section 2.03     Underwritten Offering.

          (a)          Underwritten Offering and Roadshow.  Any one or more
Holders that collectively hold greater than $20 million of Registrable
Securities, based on the purchase price per unit under the Purchase Agreement,
may deliver written notice to U.S. Shipping that such Holders wish  to dispose
of an aggregate of at least $20 million of Registrable Securities, based on the
purchase price per unit under the Purchase Agreement, in an Underwritten
Offering and reasonably expect to receive aggregate gross proceeds of greater
than $20 million from the sale of such Registrable Securities in such
Underwritten Offering. Upon receipt of such written request, U.S. Shipping shall
use commercially reasonable efforts to retain underwriters and effect such sale
though an Underwritten Offering and take all commercially reasonable actions as
are requested by the Managing Underwriter or Underwriters to expedite or
facilitate the disposition of such Registrable Securities, including the
participation by U.S. Shipping’s management in a roadshow or similar marketing
effort; provided, however, that  if the Managing Underwriter or Underwriters of
any such proposed Underwritten Offering advise U.S. Shipping that the failure of
U.S. Shipping’s management to participate in such roadshow would not adversely
effect the price, timing or distribution of the Common Units, because a “bought
deal” or “overnight transaction” is contemplated or otherwise, then U.S.
Shipping’s management shall not be required to participate in a roadshow in
connection with any such Underwritten Offering.  U.S. Shipping may elect to
include primary Common Units in any Underwritten Offering undertaken pursuant to
this Section 2.03(a).  In addition, any Underwritten Offering undertaken
pursuant to this Section 2.03(a) will be subject to the provisions of Section
2.02 and 2.04.  U.S. Shipping shall only be  required to  undertake an
Underwritten Offering pursuant to this Section 2.03(a) twice  during any
calendar year; provided, that if any Selling Holders participate in an
Underwritten Offering during a calendar year that was not initiated pursuant to
this Section 2.03(a), U.S. Shipping shall only be  required to undertake an
Underwritten Offering pursuant to this Section 2.03(a) once during such calendar
year.  Notwithstanding any other provision of this Agreement, (i) U.S. Shipping
shall not be required to file any documents with the Commission or consummate an
Underwritten Offering pursuant to this Section 2.03(a) during any period in



--------------------------------------------------------------------------------





which it has exercised its “delay rights” pursuant to Section 2.01(d) and (ii)
U.S. Shipping shall have no obligation to any Holder that any Underwritten
Offering undertaken pursuant to this Agreement shall be successfully consummated
or that any particular sales price per Common Unit shall be obtained.

          (b)          General Procedures.  In connection with any Underwritten
Offering under this Agreement, U.S. Shipping shall be entitled to select the
Managing Underwriter or Underwriters.  In connection with an Underwritten
Offering contemplated by this Agreement in which a Selling Holder participates,
each Selling Holder and U.S. Shipping shall be obligated to enter into an
underwriting agreement that contains such representations, covenants,
indemnities and other rights and obligations as are customary in underwriting
agreements for firm commitment offerings of securities.  No Selling Holder may
participate in such Underwritten Offering unless such Selling Holder agrees to
sell its Registrable Securities on the basis provided in such underwriting
agreement and completes and executes all questionnaires, powers of attorney,
indemnities and other documents reasonably required under the terms of such
underwriting agreement.  Each Selling Holder may, at its option, require that
any or all of the representations and warranties by, and the other agreements on
the part of, U.S. Shipping to and for the benefit of such underwriters also be
made to and for such Selling Holder’s benefit and that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement also be conditions precedent to its obligations.  No
Selling Holder shall be required to make any representations or warranties to or
agreements with U.S. Shipping or the underwriters other than representations,
warranties or agreements regarding such Selling Holder, its authority to enter
into such underwriting agreement and to sell, and its ownership of, the
securities being registered on its behalf, its intended method of distribution
and any other representation required by Law.  If any Selling Holder disapproves
of the terms of an underwriting, such Selling Holder may elect to withdraw
therefrom by notice to U.S. Shipping and the Managing Underwriter; provided,
however, that such withdrawal must be made up to an including the time of
pricing of such Underwritten Offering.  No such withdrawal or abandonment shall
affect U.S. Shipping’s obligation to pay Registration Expenses.

          (c)          No Demand Rights.  Notwithstanding any other provision of
this Agreement and except as contemplated by Section 2.03(a), no Holder of
Registrable Securities shall be entitled to any “demand” rights or similar
rights that would require the Company to effect an Underwritten Offering solely
on behalf of such Holder.

          Section 2.04     Priority of Rights.  If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering of Common Units included in
an Underwritten Offering involving Included Registrable Securities advises that
the total amount of Common Units that the Selling Holders and any other Persons
intend to include in such offering exceeds the number that can be sold in such
offering without being likely to have a material adverse effect on the price,
timing or distribution of the Common Units offered or the market for the Common
Units, then the Common Units to be included in such Underwritten Offering shall
include the number of Registrable Securities that such Managing Underwriter or
Underwriters advises can be sold without having such adverse effect, with such
number to be allocated (i) first, to U.S. Shipping, (ii) second, to the Selling
Holder (or pro rata among such Selling Holders, if more than one) that has
exercised demand rights pursuant to Section 2.03(a) or otherwise  and (ii) 
third, pro rata among the Selling Holders party to this Agreement based, for
each Selling Holder, on the



--------------------------------------------------------------------------------





fraction derived by dividing (x) the number of Common Units proposed to be sold
by such Selling Holder in such Underwritten Offering by (y) the aggregate number
of Common Units proposed to be sold by all Selling Holders in such Underwritten
Offering.  As of the date of execution of this Agreement, there are no other
Persons with Registration Rights other than pursuant to this Agreement and
Section 7.12 of the Partnership Agreement.

          Section 2.05    Sale Procedures.  In connection with its obligations
under this Article II, U.S. Shipping will, as expeditiously as possible:

          (a)          prepare and file with the Commission such amendments and
supplements to the Shelf Registration Statement and the prospectus used in
connection therewith as may be necessary to keep the Shelf Registration
Statement effective for the Effectiveness Period and as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by the Shelf Registration Statement;

          (b)          if a prospectus supplement will be used in connection
with the marketing of an Underwritten Offering from the Shelf Registration
Statement and the Managing Underwriter at any time shall notify U.S. Shipping in
writing that, in the sole judgment of such Managing Underwriter, inclusion of
detailed information to be used in such prospectus supplement is of material
importance to the success of the Underwritten Offering of such Registrable
Securities, U.S. Shipping shall use its commercially reasonable efforts to
include such information in such prospectus supplement;   

          (c)          furnish to each Selling Holder (i) as far in advance as
reasonably practicable before filing the Shelf Registration Statement or any
other registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Shelf Registration Statement or such other registration
statement or supplement or amendment thereto, and (ii) such number of copies of
the Shelf Registration Statement or such other registration statement and the
prospectus included therein and any supplements and amendments thereto as such
Persons may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Shelf Registration
Statement or other registration statement;

          (d)          if applicable, use its commercially reasonable efforts to
register or qualify the Registrable Securities covered by the Shelf Registration
Statement or any other registration statement contemplated by this Agreement
under the securities or blue sky laws of such jurisdictions as the Selling
Holders or, in the case of an Underwritten Offering, the Managing Underwriter,
shall reasonably request; provided, however, that U.S. Shipping will not be
required to qualify generally to transact business in any jurisdiction where it
is not then required to so qualify or to take any action which would subject it
to general service of process in any such jurisdiction where it is not then so
subject;



--------------------------------------------------------------------------------





          (e)          promptly notify each Selling Holder and each underwriter,
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of (i) the filing of the Shelf Registration Statement or any
other registration statement contemplated by this Agreement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Shelf Registration Statement or
any other registration statement or any post-effective amendment thereto, when
the same has become effective; and (ii) any written comments from the Commission
with respect to any filing referred to in clause (i) and any written request by
the Commission for amendments or supplements to the Shelf Registration Statement
or any other registration statement or any prospectus or prospectus supplement
thereto;

          (f)          immediately notify each Selling Holder and each
underwriter, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the happening of any event as a
result of which the prospectus or prospectus supplement contained in the Shelf
Registration Statement or any other registration statement contemplated by this
Agreement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing; (ii) the issuance or threat of issuance by the Commission of any
stop order suspending the effectiveness of the Shelf Registration Statement or
any other registration statement contemplated by this Agreement, or the
initiation of any proceedings for that purpose; or (iii) the receipt by U.S.
Shipping of any notification with respect to the suspension of the qualification
of any Registrable Securities for sale under the applicable securities or blue
sky laws of any jurisdiction.  Following the provision of such notice, U.S.
Shipping agrees to as promptly as practicable amend or supplement the prospectus
or prospectus supplement or take other appropriate action so that the prospectus
or prospectus supplement does not include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing and to take such other action as is necessary to remove a stop
order, suspension, threat thereof or proceedings related thereto;

          (g)          upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;

          (h)          in the case of an Underwritten Offering, furnish upon
request, (i) an opinion of counsel for U.S. Shipping, dated the effective date
of the applicable registration statement or the date of any amendment or
supplement thereto, and a letter of like kind dated the date of the closing
under the underwriting agreement, and (ii) a “cold comfort” letter, dated the
effective date of the applicable registration statement or the date of any
amendment or supplement thereto and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified U.S. Shipping’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter
shall be in customary form and covering substantially the same matters with
respect to such registration statement (and the prospectus and any prospectus
supplement included therein) as are customarily covered in opinions of issuer’s



--------------------------------------------------------------------------------





counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities and such other matters as such underwriters
may reasonably request;

          (i)          otherwise use its commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;

          (j)          make available to the appropriate representatives of the
Managing Underwriter and Selling Holders access to such information and U.S.
Shipping personnel as is reasonable and customary to enable such parties to
establish a due diligence defense under the Securities Act; 

          (k)          cause all such Registrable Securities registered pursuant
to this Agreement to be listed on each securities exchange or nationally
recognized quotation system on which similar securities issued by U.S. Shipping
are then listed;

          (l)          use its commercially reasonable efforts to cause the
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of U.S. Shipping to enable the Selling Holders to
consummate the disposition of such Registrable Securities;

          (m)          provide a transfer agent and registrar for all
Registrable Securities covered by such registration statement not later than the
effective date of such registration statement; and

          (n)          enter into customary agreements and take such other
actions as are reasonably requested by the Selling Holders or the underwriters,
if any, in order to expedite or facilitate the disposition of such Registrable
Securities.

          Each Selling Holder, upon receipt of notice from U.S. Shipping of the
happening of any event of the kind described in subsection (f) of this Section
2.05, shall forthwith discontinue disposition of the Registrable Securities
until such Selling Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by subsection (f) of this Section 2.05 or until it is
advised in writing by U.S. Shipping that the use of the prospectus may be
resumed, and has received copies of any additional or supplemental filings
incorporated by reference in the prospectus, and, if so directed by U.S.
Shipping, such Selling Holder will, or will request the managing underwriter or
underwriters, if any, to deliver to U.S. Shipping (at U.S. Shipping’s expense)
all copies in their possession or control, other than permanent file copies then
in such Selling Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice.

          Section 2.06     Cooperation by Holders.  U.S. Shipping shall have no
obligation to include in the Shelf Registration Statement units of a Holder, or
in an Underwritten Offering pursuant to Section 2.02 units of a Selling Holder,
who has failed to timely furnish such information that, in the opinion of
counsel to U.S. Shipping, is reasonably required in order for the registration
statement or prospectus supplement, as applicable, to comply with the Securities
Act.



--------------------------------------------------------------------------------





          Section 2.07     Restrictions on Public Sale by Holders of Registrable
Securities.  Each Holder of Registrable Securities who is included in the Shelf
Registration Statement agrees not to effect any public sale or distribution of
the Registrable Securities during the 30-day period following completion of an
Underwritten Offering of equity securities by U.S. Shipping (except as provided
in this Section 2.07); provided, however, that the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on the officers or directors or any other
unitholder of U.S. Shipping on whom a restriction is imposed.  In addition, the
lock-up provisions in this Section 2.07 shall not apply with respect to a Holder
that (A) owns less than five million dollars ($5,000,000) of Purchased Units,
based on the purchase price per unit under the Purchase Agreement, (B) has
delivered an Opt Out Notice to U.S. Shipping pursuant to Section 2.02 or (C) has
submitted a notice requesting the inclusion of Registrable Securities in an
Underwritten Offering pursuant to Section 2.02 or Section 2.03(a) but is unable
to do so as a result of the priority provisions contained in Section 2.04.

          Section 2.08     Expenses.

          (a)           Expenses.  U.S. Shipping will pay all reasonable
Registration Expenses as determined in good faith, including, in the case of an
Underwritten Offering, whether or not any sale is made pursuant to such
Underwritten Offering. Each Selling Holder shall pay all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. In addition,
except as otherwise provided in Section 2.09 hereof, U.S. Shipping shall not be
responsible for legal fees incurred by Holders in connection with the exercise
of such Holders’ rights hereunder. 

          (b)          Certain Definitions.  “Registration Expenses” means all
expenses incident to U.S. Shipping’s performance under or compliance with this
Agreement to effect the registration of Registrable Securities on the Shelf
Registration Statement pursuant to Section 2.01 or an Underwritten Offering
covered under this Agreement, and the disposition of such securities, including,
without limitation, all registration, filing, securities exchange listing and
NYSE fees, all registration, filing, qualification and other fees and expenses
of complying with securities or blue sky laws, fees of the National Association
of Securities Dealers, Inc., fees of transfer agents and registrars, all word
processing, duplicating and printing expenses and the fees and disbursements of
counsel and independent public accounta nts for U.S. Shipping, including the
expenses of any special audits or “cold comfort” letters required by or incident
to such performance and compliance.  “Selling Expenses” means all underwriting
fees, discounts and selling commissions allocable to, and any transfer taxes
associated with, the sale of the Registrable Securities.

          Section 2.09     Indemnification.

          (a)          By U.S. Shipping.  In the event of a registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, U.S.
Shipping will indemnify and hold harmless each Selling Holder thereunder, its
directors, officers, employees and agents, and each underwriter, pursuant to the
applicable underwriting agreement with such underwriter, of Registrable
Securities thereunder and each Person, if any, who controls such Selling Holder
within the meaning of the Securities Act and the Exchange Act, and its
directors, officers, employees or agents, against any losses, claims, damages,
expenses or liabilities (including



--------------------------------------------------------------------------------





reasonable attorneys’ fees and expenses) (collectively, “Losses”), joint or
several, to which such Selling Holder or underwriter or controlling Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Shelf Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, free writing prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in light of the circumstances under which they were
made) not misleading, and will reimburse each such Selling Holder, its
directors, officers, employee and agents, each such underwriter and each such
controlling Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Loss or actions or
proceedings; provided, however, that U.S. Shipping will not be liable in any
such case if and to the extent that any such Loss arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
so made in conformity with information furnished by such Selling Holder, its
directors, officers, employees and agents or any underwriter or such controlling
Person in writing specifically for use in the Shelf Registration Statement or
such other registration statement, or prospectus supplement, as applicable. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Selling Holder or any such directors, officers,
employees agents or any underwriter or controlling Person, and shall survive the
transfer of such securities by such Selling Holder.

          (b)          By Each Selling Holder.  Each Selling Holder agrees
severally and not jointly to indemnify and hold harmless U.S. Shipping, its
directors, officers, employees and agents and each Person, if any, who controls
U.S. Shipping within the meaning of the Securities Act or of the Exchange Act,
and its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from U.S. Shipping to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in the Shelf
Registration Statement or prospectus supplement relating to the Registrable
Securities, or any amendment or supplement thereto; provided, however, that the
liability of each Selling Holder shall not be greater in amount than the dollar
amount of the proceeds (net of any Selling Expenses) received by such Selling
Holder from the sale of the Registrable Securities giving rise to such
indemnification. 

          (c)          Notice.  Promptly after receipt by an indemnified party
hereunder of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party hereunder, notify the indemnifying party in writing thereof, but the
omission so to notify the indemnifying party shall not relieve it from any
liability which it may have to any indemnified party other than under this
Section 2.09.  In any action brought against any indemnified party, it shall
notify the indemnifying party of the commencement thereof.  The indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying pa rty to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.09 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable



--------------------------------------------------------------------------------





costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably acceptable to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred.  Notwithstanding any other provision of this Agreement, no
indemnified party shall settle any action brought against it with respect to
which it is entitled to indemnification hereunder without the consent of the
indemnifying party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnifying party.

          (d)          Contribution.  If the indemnification provided for in
this Section 2.09 is held by a court or government agency of competent
jurisdiction to be unavailable to any indemnified party or is insufficient to
hold them harmless in respect of any Losses, then each such indemnifying party,
in lieu of indemnifying such indemnified party, shall contribute to the amount
paid or payable by such indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of such indemnified party on the other in connection
with the statements or omissions which resulted in such Losses, as well as any
other relevant equitable considerations; provided, however, that in no event
shall such Selling Holder be required to contribute an aggregate amount i n
excess of the dollar amount of proceeds (net of Selling Expenses) received by
such Selling Holder from the sale of Registrable Securities giving rise to such
indemnification.  The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to herein.  The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

          (e)          Other Indemnification.  The provisions of this Section
2.09 shall be in addition to any other rights to indemnification or contribution
which an indemnified party may have pursuant to law, equity, contract or
otherwise.

          Section 2.10     Rule 144 Reporting.  With a view to making available
the benefits of certain rules and regulations of the Commission that may permit
the sale of the Registrable



--------------------------------------------------------------------------------





Securities to the public without registration, U.S. Shipping agrees to use its
commercially reasonable efforts to:

          (a)          Make and keep public information regarding U.S. Shipping
available, as those terms are understood and defined in Rule 144 under the
Securities Act, at all times from and after the date hereof;

          (b)          File with the Commission in a timely manner all reports
and other documents required of U.S. Shipping under the Securities Act and the
Exchange Act at all times from and after the date hereof; and

          (c)          So long as a Holder owns any Registrable Securities,
furnish to such Holder forthwith upon request a copy of the most recent annual
or quarterly report of U.S. Shipping, and such other reports and documents so
filed as such Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing such Holder to sell any such securities
without registration.

          Section 2.11     Transfer or Assignment of Registration Rights.  The
rights to cause U.S. Shipping to register Registrable Securities granted to the
Purchasers by U.S. Shipping under this Article II may be transferred or assigned
by any Purchaser to one or more transferee(s) or assignee(s) of such Registrable
Securities; provided, however, that (a) unless such transferee is an Affiliate
of such Purchaser, each such transferee or assignee holds Registrable Securities
representing at least five million dollars ($5,000,000)  of the Purchased Units,
based on the purchase price per unit under the Purchase Agreement, (b) U.S.
Shipping is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee and identifying the
securities with respect to which such registration rights are being transferred
or assigned, and (c) each such transferee assumes in writing responsibility for
its portion of the obligations of such Purchaser under this Agreement.

          Section 2.12     Limitation on Subsequent Registration Rights.  From
and after the date hereof, U.S. Shipping shall not, without the prior written
consent of the Holders of a majority of the outstanding Registrable Securities,
enter into any agreement with any current or future holder of any securities of
U.S. Shipping that would allow such current or future holder to require U.S.
Shipping to include securities in any registration statement filed by U.S.
Shipping on a basis that is superior in any way to the piggyback rights granted
to the Purchasers hereunder.

ARTICLE III
MISCELLANEOUS

          Section 3.01     Communications.  All notices and other communications
provided for or permitted hereunder shall be made in writing by facsimile,
electronic mail, courier service or personal delivery:

          (a)          if to Purchaser, to the address set forth under that
Purchaser’s signature block in accordance with the provisions of this Section
3.01,

          (b)          if to a transferee of Purchaser, to such Holder at the
address provided pursuant to Section 2.11 above, and



--------------------------------------------------------------------------------





          (c)          if to U.S. Shipping at 399 Thornall Street, 8th Floor,
Edison, New Jersey 08837 (facsimile: (732) 635-1918).

          All such notices and communications shall be deemed to have been
received at the time delivered by hand, if personally delivered; when receipt
acknowledged, if sent via facsimile or sent via Internet electronic mail; and
when actually received, if sent by courier service or any other means.

          Section 3.02     Successor and Assigns.  This Agreement shall inure to
the benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.

          Section 3.03     Assignment of Rights.  All or any portion of the
rights and obligations of any Purchaser under this Agreement may be transferred
or assigned by such Purchaser in accordance with Section 2.11 hereof.

          Section 3.04     Aggregation of Purchased Units.  All Purchased Units
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.  In addition, all Registrable Securities held or
acquired by  Fiduciary/Claymore MLP Opportunity Fund and its Affiliates, on one
hand, and  Energy Income and Growth  Fund  and its Affiliates, on the other
hand, shall be aggregated together for purposes of determining the availability
of the rights and obligations with respect to such Purchasers under Section
2.02, Section 2.03(a), Section 2.07 and Section 2.11 of this Agreement.

          Section 3.05     Recapitalization, Exchanges, Etc. Affecting the
Common Units.  The provisions of this Agreement shall apply to the full extent
set forth herein with respect to any and all units of U.S. Shipping or any
successor or assign of U.S. Shipping (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, recapitalizations and the like occurring after the date of
this Agreement.

          Section 3.06     Specific Performance.  Damages in the event of breach
of this Agreement by a party hereto may be difficult, if not impossible, to
ascertain, and it is therefore agreed that each such Person, in addition to and
without limiting any other remedy or right it may have, will have the right to
an injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief.  The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.

          Section 3.07     Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.



--------------------------------------------------------------------------------





          Section 3.08     Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

          Section 3.09     Governing Law.  The Laws of the State of New York
shall govern this Agreement without regard to principles of conflict of Laws.

          Section 3.10     Severability of Provisions.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

          Section 3.11     Entire Agreement.  This Agreement is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by U.S. Shipping set forth herein. 
This Agreement and the Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.

          Section 3.12     Amendment.  This Agreement may be amended only by
means of a written amendment signed by U.S. Shipping and the Holders of a
majority of the then outstanding Registrable Securities; provided, however, that
no such amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.

          Section 3.13     No Presumption.  If any claim is made by a party
relating to any conflict, omission, or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its counsel.

[Signature pages to follow]



--------------------------------------------------------------------------------